Morton, J.
It is clear that the bond in suit is not valid as a probate bond. Sanderson, the principal obligor, was not a trustee under a will or any written instrument. He was the trustee or agent of Mary Ward under an oral appointment. The Probate Court had no jurisdiction over the parties or the subject-matter. It had no authority to appoint Sanderson as trustee; it *108had no power to require and take a bond, any more than it would have to require or take a bond for the performance or security of any oral agreement between parties. The plaintiff relies upon the St. of 1873, c. 253, as giving validity to this bond as a probate bond. Section 1 provides that “whenever an appointment of an executor, administrator, guardian or trustee, by any Probate Court, shall be vacated or declared void by reason of any irregularity, or want of jurisdiction or authority of the court making the same, the person so appointed such executor, administrator, guardian or trustee shall be held to account for all money, property or assets which shall have come to his hands as executor," administrator, guardian or trustee, or by reason of such appointment, in the same manner as if the appointment had been regular and valid; and any bond given in pursuance of such appointment shall be held to be valid and binding both on principals and sureties thereon, for that purpose.”
We are not called upon to consider whether this statute applies to a case, like the present, where the Probate Court has no jurisdiction over the parties or- the subject-matter, but in which all the proceedings are coram non judice and void. If it does, we are of opinion, that it cannot affect this case, because the bond in suit was executed before the statute- was passed. The general rule of construction, that a statute is not held to be retrospective so as to affect the past transactions and fixed rights of the subject, unless such is clearly and unequivocally the intention of the Legislature, applies to this statute. To construe it as retroactive as to the sureties upon bonds, would be to hold that the Legislature intended to enlarge them liabilities and to create by statute and impose upon them different contracts from those into which they had voluntarily entered. This is not the necessary construction, and it is not to be presumed that such was the intention. Fickett v. Durham, 119 Mass. 159. Hill v. Duncan, 110 Mass. 238, and cases cited.
The ground taken by the plaintiff, that the recital in the bond that Sanderson had been duly appointed trustee of the estate of Mary Ward estops the defendants from now contending that it is not a valid probate bond, cannot be sustained. The obligee had no lawful authority to require or take the bond. A mis*109recital in the bond induced by a mutual mistake of fact cannot operate, by way of estoppel to give validity to the bond.
The remaining question is whether the defendants can be held liable upon the bond in suit as a good bond at common law.
There are numerous cases in which bonds intended to be official or statutory bonds, but which varied in some respects from the requirements of the statutes, have been held to be valid and binding at common law. As stated in Bank of Brighton v. Smith, 5 Allen, 413, this is upon the principle “ that, although th& instrument may not conform to the special provisions of a statute or regulation in compliance with which the parties executed it, nevertheless it is a contract voluntarily entered into upon a sufficient consideration, for a purpose not contrary to law, and therefore it is obligatory on the parties to it in like manner as any other contract or agreement is held valid at common law.” But this rule cannot be extended to cases in which, to hold the parties liable as upon a bond at common law would be to charge them with liabilities and obligations greater than or different from those which they assumed in the instrument executed bv them.
In the ease at bar, the bond was given with the belief and understanding that the Probate Court had duly appointed Sanderson trustee of the estate of Mary Ward, that it had jurisdiction over him, that it had the right to require him to account at any time, and to exercise over him the supervision and control which the law gives to the Probate Courts in cases of trustees duly appointed. The condition is, that Sanderson shall make and return a true inventory within three months; shall dispose of and manage the estate and faithfully discharge his trust in relation thereto according to law; shall render an account on oath within one year, and at any other time when required by said court; and shall at the expiration of his trust account for and pay over the estate to the person entitled thereto. It is manifest that all these provisions look to a due administration of the estate under the direction of the Probate Court according to the law.
But as the Probate Court had no jurisdiction whatever in the matter, the judge had no authority to require Sanderson to render an account, or to remove him for unfaithfulness, or to punish him for contempt in disobeying any orders, cr generally *110to exercise over Mm any control or direction, and it was legally impossible to perform the conditions of the bond according to its true spirit and meaning.
In order to hold the defendants liable as on a bond at common law, we must treat this bond as if its condition was solely that Sanderson should faithfully manage and pay over the estate in his hands to the person entitled to it. But this was not the obligation which the defendants intended or consented to assume. They intended to become liable as sureties for one who was under the jurisdiction of the Probate Court, and who in administering the estate must conform to the rules and practice of that court. To hold them bound as upon a voluntary contract to be responsible for a trustee not subject to the jurisdiction of the Probate Court would be to change the character of their contract and to increase their liability.
We are therefore of opinion that the defendants are not liable upon the bond in suit.

Judgment for defendants.